COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Richard Luna v. Douglas Tyler, et al

Appellate case number:   01-19-00995-CV

Trial court case number: 18-CV-0928

Trial court:             122nd District Court of Galveston County

      Appellant Richard Luna filed a Moton for Extension of Time to Reply to Court’s Notice
Regarding Jurisdiction. Appellant’s motion is granted. Appellant’s response is due June 3,
2021.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: May 27, 2021